Title: From George Washington to Henry Knox, 21 February 1789
From: Washington, George
To: Knox, Henry



My dear Sir,
Mount Vernon 21 February 1789

I have the honor to enclose a letter from Monsr Cottineau de Kerloquin requesting an admission into the Society of the Cincinnati—and one from the Chevalier D’Anmours setting forth the services of that Gentleman and his pretensions to admission. Both of which I must beg you to lay before the Society at their next General Meeting that they may take the necessary steps thereon; unless it shall appear (by the Institution) that he is a member of right. I am, my dear Sir, very affectionately, Yr most Obedt & Hbe Servt

Go: Washington

